United States Court of Appeals,

                                           Fifth Circuit.

                                           No. 93-8320

                                        Summary Calendar.

              In the Matter of FAIRCHILD AIRCRAFT CORPORATION, Debtor.

          BUTLER AVIATION INTERNATIONAL, INC., Appellant-Cross-Appellee,

                                                 v.

                  Bettina M. WHYTE, Fiscal Agent, Appellee-Cross-Appellant.

                                          Nov. 17, 1993.

Appeal from the United States District Court for the Western District of Texas.

Before SMITH, WIENER, and EMILIO M. GARZA, Circuit Judges.

       WIENER, Circuit Judge:

       This case involves the attempted recovery o f funds paid over time by the debtor, Fairchild

Aircraft Corporation ("Fairchild"), to Defendant-Appellant Butler Aviation International ("Butler")

for fuel that Butler had provided to a customer of Fairchild, Air Kentucky Airlines ("Air Kentucky").

Plaintiff-Appellant Bettina M. Whyte was appointed Fiscal Agent to pursue avoidance actions on

behalf of the unsecured creditors o f Fairchild. In that capacity, she instituted this avoidance

proceeding, arguing that Fairchild did not receive "reasonably equivalent value" under 11 U.S.C. §

548 for any of the fuel payments. The bankruptcy court concluded that Fairchild received reasonably

equivalent value for those payments made while Air Kentucky was in service and flying, but not for

those made after Air Kentucky ceased operations. Accordingly, the bankruptcy court entered

judgment ordering repayment of that latter category of payments only. Butler appealed to the district

court, which affirmed. Here, Butler continues its appeal from the bankruptcy court's judgment

ordering it to pay over the post-operation payments; Whyte cross-appeals, seeking return of all fuel

payments made by Fairchild to Butler, both before and after Air Kentucky ceased operations. Finding

no reversible error, we affirm.

                                                  I
                                  FACTS AND PROCEEDINGS

       This case arises out of Fairchild's ill-fated buyer-seller relationship with Air Kentucky. During

the relevant period, Fairchild was engaged primarily in the manufacture and sale of commuter aircraft.

Air Kentucky was a commuter airline operating in Kentucky and Indiana as part of the USAir system

pursuant to a code-sharing agreement. Under such an agreement, the commuter airline, flying under

the colors of the major airline, delivers passengers from smaller communities to airports in larger

cities where the major airline maintain centers of operations, called "hubs."

       In early 1988 Fairchild viewed Air Kentucky as a prime potential customer because of its

code-sharing agreement with USAir. According to the Chairman of Fairchild, Fred Kopko, Fairchild

believed that it could sell Air Kentucky as many as twenty aircraft over a three-y ear period at an

average profit of $800,000 each. Fairchild also thought that its relationship with Air Kentucky could

lead to a long-term, exclusive relationship with USAir.

       Fairchild's plans for Air Kentucky could not be realized, however, unless Air Kentucky were

financially sound. Unfortunately for all concerned, Air Kentucky was not in good financial shape and

would require substantial infusions of cash to regain fiscal st ability. Fairchild decided that the

potential benefits justified the attendant risks and embarked on a plan to assist in returning Air

Kentucky to financial health.

       As part of its effort to revitalize Air Kentucky, Fairchild sold three aircraft to Air Kentucky

during the summer of 1988, on terms favorable to the purchaser. These aircraft were financed

through a leasing scheme partially guaranteed by Fairchild (eventually Fairchild was required to make

all lease payments it had guaranteed under this scheme).

       Fairchild also provided Air Kentucky with a used aircraft in 1988 for which Fairchild was

never compensated. Finally, during 1988, Fairchild loaned approximately $5 million to Air Kentucky

as operating funds, an amount Fairchild had to write off as uncollectible in January, 1989.

       Fairchild was a subsidiary of Metro Aviation, Inc. ("Metro"), which in turn was a subsidiary

of Gene Morgan Financial, Inc. ("GMFI"). In January 1989, GMFI purchased two-thirds of the stock

of Air Kentucky's parent corporation, MPM Holding Corporation ("MPM"). Metro already owned
the other one third of MPM. As a result, Air Kentucky and Fairchild became affiliated entities

(although neither one owned stock in the other), with GMFI as the parent corporation of both, albeit

indirectly through ownership of Metro and MPM.

        Fairchild and GMFI's plan to strengthen Air Kentucky was stymied by USAir when it objected

to GMFI's owning a controlling interest in Air Kentucky. As a matter of policy, USAir did not want

the parent company of an aircraft manufacturer controlling a commuter airline with which USAir was

affiliated. For that reason, Air Kentucky was advised by USAir that it was terminating its

code-sharing agreement with Air Kentucky effective July 15—an occurrence that would surely be the

death knell of Air Kentucky. Based on representations made by USAir, Fairchild viewed the time

remaining until the July 15th deadline as a probationary period in which to revive Air Kentucky

operationally and sell it. A more immediate threat emerged, however, when Air Kentucky's fuel

suppliers refused to provide any further fuel on credit.

        Fairchild's Chairman, Kopko, realized that the loss of Air Kentucky's fuel supply would force

its immediate grounding and just as immediate demise. This sudden termination was unacceptable

to Fairchild; it would be certain to cause Fairchild serious harm. According to Kopko, the death of

Air Kentucky would not only have destroyed any hope Fairchild had of selling new aircraft to Air

Kentucky, its end also would have seriously damaged Fairchild's long-term relationship with USAir.

Fairchild knew that USAir expected substantial advance notice of any break in operations from its

commuter airlines. Fairchild also had reason to believe that it would be held accountable by USAir

for such a break, given Fairchild and GMFI's involvement in the ownership and operations of Air

Kentucky. In addition, a sudden shutdown of Air Kentucky would have forced Fairchild to take back

the three aircraft it had leased to Air Kentucky, an event that Fairchild believed would have adversely

affected the sales of new aircraft.

        To keep Air Kentucky in operation (and thus marketable to a buyer who might turn it around)

Kopko contacted Tom Comeau, the president of Butler, and asked if it would provide fuel to Air

Kentucky. Comeau told Kopko that Butler would not supply fuel to Air Kentucky on credit, but

would be willing to arrange for fuel to be furnished Air Kentucky if it could bill Fairchild for the fuel
plus a fuel management fee of $5,000 a month.1 Apparently Fairchild and Butler orally agreed to

these terms, but never reduced their agreement to writing.

          Pursuant to this oral agreement, Butler purchased fuel and delivered it to Air Kentucky, and

sent invoices to Fairchild. In response, Fairchild made 17 payments to Butler from February 1989

to August 1989, totaling $432,380.91, for fuel provided from February to May of that same period.2


   1
    For reasons not apparent to us (and that are not germane to this appeal) Comeau, instead of
agreeing to sell fuel directly to Air Kentucky, structured the transaction so that Butler purchased
and delivered the fuel to Air Kentucky and then billed Fairchild for those fuel purchases plus a
managing fee of $5,000 a month.
   2
       The dates and amounts of the 17 payments are as follows:

          Date Paid      Amount Paid

          2/03/89        $19,118.40

          2/14/89        9,893.74

          2/16/89        23,251.17

          2/17/89        9,417.44

          2/22/89        19,226.89

          3/06/89        23,491.65

          3/08/89        13,526.40

          3/10/89        15,596.52

          3/16/89        13,194.84

          4/11/89        61,666.59

          4/18/89        22,648.47

          5/05/89        26,857.55

          5/11/89        41,739.74

          5/23/89        18,153.66

          6/05/89        10,080.37

          6/09/89        14,517.48

          8/01/89        90,000.00
The first 14 of those payments, remitted between February 3 and May 23, 1989, totaled $317,783.06.

In addition to payments made to Butler, Fairchild advanced Air Kentucky approximately $3,650,000

in the period of January through May 1989. Fairchild wrote off these advances as uncollectible for

each month in which they were made.

          On May 15, 1989, GMFI agreed in principle with Reed Industries, Inc. ("Reed") for Air

Kentucky to be purchased by Reed or a related subsidiary or affiliate. Under this agreement, Reed

would assume the lease obligations guaranteed by Fairchild and promise to purchase three new

Fairchild aircraft. Fairchild believed that Reed would purchase additional aircraft if it were successful

in operating Air Kentucky at a profit.

          The sale to Reed was never consummated, however. Sometime after May 15, 1989, USAir

informed GMFI that it would not permit the transfer of the code-sharing agreement to Reed. Air

Kentucky ceased operations on May 31, 1989. Nine months later, on February 1, 1990, Fairchild

voluntarily filed for protection under Chapter 11 of the Bankruptcy Code.

          In September, 1990, the bankruptcy court appointed Whyte as Fiscal Agent for Fairchild. As

authorized by the court, Whyte pursued avoidance actions on behalf of the unsecured creditors of

Fairchild. She filed a complaint to recover the entire $432,380.91 paid by Fairchild to Butler for the

fuel that Butler had provided for Air Kentucky. Whyte also sought to avoid any alleged oral guaranty

between Fairchild and Butler regarding the provision of that fuel. She asserted several theories to

achieve her objectives, the one pertinent to this appeal being that Fairchild did not receive "reasonably

equivalent value," within the meaning of § 548 of the Bankruptcy Code, for those fuel payments.3

          After a two-day trial, the bankruptcy court concluded that Fairchild did derive "reasonably

equivalent value" for payments made during the time the fuel kept Air Kentucky in operation. The

court also held that, inasmuch as the guaranty was oral, it was legally unenforceable. As Butler

presumably would not have continued to acquire fuel for Air Kentucky absent Fairchild's payments,

the bankruptcy court concluded that payments made while Air Kentucky was flying were for

reasonably equivalent value. The court reasoned, however, that as t he oral guaranty was legally

   3
       11 U.S.C. § 548(a)(2)(A).
unenforceable, Fairchild derived no equivalent value from payments made after Air Kentucky ceased

operations. Accordingly, the bankruptcy court entered judgment ordering Butler to repay the total

of $114,597.85 received as fuel payments from Fairchild after Air Kentucky stopped flying.

       On appeal to the district court, Butler argued that the guaranty was enforceable under either

the "part performance" or "main purpose" doctrine. The district court rejected both contentions.

That court concluded that the part performance doctrine was waived because Butler failed properly

to present this issue to the bankruptcy court. The district court also concluded that the bankruptcy

court was not clearly erroneous in finding that Air Kentucky, not Fairchild, was the primary obligor

on this guaranty—a finding that negated the applicability of the main purpose doctrine. Finally, the

district court agreed with the bankruptcy court that Fairchild derived reasonably equivalent value for

fuel payments made while Air Kentucky was still flying but not thereafter. Accordingly, the district

court entered judgment affirming the bankruptcy court in all respects. Butler timely appealed and

Whyte timely cross-appealed.

                                                  II

                                           DISCUSSION

A. Air Kentucky's Continued Operation as Reasonably Equivalent Value

        In Durrett v. Washington National Insurance Co.,4 we held that we review de novo the issue

whether a debtor received reasonably equivalent value. Even though application of de novo review

to this question can be troubling,5 we nonetheless remain bound by our decision in Durrett and thus

   4
    621 F.2d 201, 203 (5th Cir.1980); see also In re Besing, 981 F.2d 1488, 1494 n. 12 (5th
Cir.1993) (noting that although some confusion exists over the appropriate standard of review,
Durrett "clearly held" that the standard is de novo).
   5
     Such review is contrary to precedent in other circuits: The First and the Eighth Circuits apply
a clearly erroneous standard of review to this issue, In Re Roco Corp., 701 F.2d 978, 981-82 (1st
Cir.1983); In Re Ozark Restaurant Equipment Co., 850 F.2d 342, 344 (8th Cir.1988); the
Seventh Circuit gives "great deference" to the trial court, In Re Bundles, 856 F.2d 815, 825 (7th
Cir.1988); and the Second Circuit concluded that fairness of consideration is generally a question
of fact. Klein v. Tabatchnick, 610 F.2d 1043, 1047 (2d Cir.1979). Such review is also contrary
to the clear error standard we use to review determinations of valuation in other contexts. E.g.,
Lukens v. C.I.R., 945 F.2d 92, 96-97 (5th Cir.1991) (valuing real estate to determine deductibility
of interest payments); In Re Delta Towers, Ltd., 924 F.2d 74, 78 (5th Cir.1991) (ascertaining
going concern value of a business to determine whether to charge the bankruptcy estate with
administrative expenses); Piney Woods Country Life School v. Shell Oil Co., 905 F.2d 840, 843-
continue to apply de novo review. Fortunately, the outcome of the inquiry in the instant case would

be the same regardless of whether we were to apply the de novo or the clear error standard. As for

the fact-finding that underlies the valuation issue, we review for clear error only.6

           Although the minimum quantum necessary to constitute reasonably equivalent value is

undecided, it is clear that the debtor need not collect a dollar-for-do llar equivalent to receive

reasonably equivalent value.7 In determining whether Fairchild derived such value by paying for Air

Kentucky's fuel, we first observe that the aggregate amount paid is uncontested: $432,380.91. We

must also observe, though, that Fairchild's decision to purchase fuel must be evaluated as of the time

it was made and during the time it was implemented—from the beginning of January through May,

1989—and then only to the extent of the precise decision actually made, which was to spend between

$16,000-$20,000 a week to keep Air Kentucky flying until a buyer could be found.8 Thus, the issue

is whether keeping Air Kentucky operating during this period was worth $16,000-$20,000 a week,

or its "reasonable equivalent," to Fairchild. Like the bankruptcy and district courts before us, we



44 (5th Cir.1990) (ascertaining market value of gas to determine whether lessors were properly
paid royalties due); Stewart v. C.I.R., 902 F.2d 446, 446 (5th Cir.1990) (valuing leaseholds to
determine proper charitable deduction). Moreover, valuing consideration received is inherently
fact-laden, turning, as it often does, on the case-specific circumstances surrounding the debtor's
decision to enter the particular transaction. E.g., In Re Bundles, 856 F.2d at 824-25 (noting
same). Reviewing such fact-laden inquiries normally requires appropriate deference to the trial
court, which is most familiar with those circumstances. See, In Re Coston, 991 F.2d 257, 261
(5th Cir.1993) (noting same in context of inquiry into reasonableness of a debtor's reliance).
Indeed, similar considerations led the Coston court to recently reverse our precedent applying de
novo review to the issue of whether a debtor's reliance was reasonable under the Bankruptcy
Code—a decision that calls into doubt the continued soundness of Durrett. Id. at 262.
   6
       FED.R.CIV.P. 52(a).
   7
    In Durrett we held that receipt of 57.47 of the consideration given could not constitute
reasonably equivalent value, but implied in dictum that receipt of 707 might constitute such value.
Durrett, 621 F.2d at 203. Many bankruptcy courts have construed Durrett as espousing a
mechanical test with a 707 cut-off point, although this is clearly incorrect. See, In Re Besing, 981
F.2d at 1495 n. 14 (noting same); FDIC v. Blanton, 918 F.2d 524, 531 n. 7 (5th Cir.1990)
(same). Other circuits have rejected any mechanical test to ascertain the lower limit of reasonably
equivalent value, opting instead for a "totality of the circumstances" approach. In Re Besing, 981
F.2d at 1495 n. 14.
   8
    See, In Re Morris Communications NC, Inc., 914 F.2d 458, 466 (4th Cir.1990) (noting that
appropriate time to evaluate the value given for a payment is at the time the payment is made);
see also, Collier on Bankruptcy, § 548.09 at p. 116 (15th Ed. 1984) (noting same).
conclude that it was.

          We note initially that Fairchild derived several immediate benefits from keeping Air Kentucky

in operation during the relevant period. First, Fairchild avoided having to take back three aircraft that

it had previously sold to Air Kentucky; such a return would have been likely to disrupt Fairchild's

sale of new aircraft—at $800,000 profit per plane—as Fairchild would have needed to dispose of this

inventory of used planes. Second, any sudden cessation of Air Kentucky's operations would have

seriously damaged Fairchild's relationship with USAir, a potential major customer. USAir required

substantial advance notice of any break in operations caused by loss of a connecting airline such as

Air Kentucky. Given Fairchild's involvement in the financing and continued operation of Air

Kentucky, USAir would likely have attributed to Fairchild any resultant harm suffered by USAir from

such a precipitous stoppage in service.

          We next note that keeping Air Kentucky flying kept it marketable, a posture highly desirable

to Fairchild. For if a suitable buyer could be found, then Fairchild would have an opportunity to

recoup at least some of the millions it had invested in Air Kentucky—as well as to sell it more new

aircraft in the future. Under the circumstances, we agree that Fairchild took a risk that generated

cognizable value. As already noted, the rewards from a sale of Air Kentucky would have been high

and the likelihood that a sale would occur was also demonstrably high. After all, by the middle of

May, Fairchild had acquired Reed as a buyer. Reed had agreed to purchase Air Kentucky, to assume

Fairchild's lease obligations on the three aircraft already acquired by Air Kentucky, and to purchase

three new aircraft from Fairchild—an agreement that would have compensated Fairchild handsomely

for its investment in fuel, and one that could not have occurred but for that investment. Although this

sale was unexpectedly derailed by USAir (which refused to permit the transfer of the all-important

code-sharing agreement from Air Kentucky to Reed), we cannot use hindsight to recalibrate the

risk—or the potential reward—of Fairchild's investment.9

           Finally, we note that Whyte's attempt to foreclose inquiry into the value derived from Air

Kentucky's continued operation is misguided. According to Whyte, the only value that can be

   9
       See, e.g., In Re Morris, 914 F.2d at 466.
considered is property actually received. Under this view the value of an investment—no matter how

large and how probable the potential return—cannot be considered unless it actually pays off, and

only to the extent that it does so. Under such a postulation, anyone who provides, deals with, or

invests in an entity in financial straits would be doing so at his or her peril under § 548; which means,

of course, that few would be likely to do so.

              The narrow "realized property" approach to value advanced by Whyte finds no approbation

in the law. Rather, the recognized test is whether the investment conferred an economic benefit on

the debtor;10 which benefit is appropriately valued as of the time the investment was made.11 Courts

have considered such indirect financial effects as, for example, the synergy realized from joining two

enterprises,12 the increase in a credit line,13 and the increased monetary "float" resulting from

guarantying the loans of another,14 as constituting value received under § 548. We conclude that,

when viewed within the appropriate frame of reference, the benefits flowing to Fairchild from keeping

Air Kentucky in operation is likewise value for purposes of § 548. And, as discussed above, we also

conclude that, for purposes of § 548, the value realized by Fairchild for fuel payments made while Air

Kentucky was still flying was sufficient to constitute reasonably equivalent value.

B. Enforceability of the Oral Guaranty

              Even as we agree with the bankruptcy and district courts that Fairchild's fuel payments

produced reasonably equivalent value by ensuring Air Kentucky's continued operation, we also agree

that such function ceased on May 31, 1989. Thus, Fairchild could only claim receipt of value for




   10
    In Re Rodriguez, 895 F.2d 725, 727 (11th Cir.1990); Rubin v. Manufacturers Hanover
Trust Co., 661 F.2d 979, 991 (2d Cir.1981).
   11
        E.g., In Re Morris, 914 F.2d at 466.
   12
     Mellon Bank, N.A. v. Metro Communications, Inc., 945 F.2d 635, 647-48 (3rd Cir.1991),
cert. denied, --- U.S. ----, 112 S. Ct. 1476, 117 L. Ed. 2d 620 (1992).
   13
        Id.
   14
        Rubin, 661 F.2d at 992-94.
payments made after May 31 if those payments were made to reduce a legally enforceable debt.15

          Butler does not dispute on appeal that it only acquired an oral guaranty from Fairchild, and

that an oral guaranty is generally unenforceable under the Texas statutory version of the common law

Statute of Frauds.16 Instead, Butler attempts to find enforceability for this oral guaranty by fitting it

within either of two doctrinal exceptions: "main purpose" or "part performance."

                           1. "Main Purpose" Doctrine and Primary Obligor.

           Under Texas law, an oral guaranty may be enforced if it falls within the "main purpose"

doctrine. An oral guaranty falls within this doctrine if:

          1) The promisor intended to become primarily liable for the debt, in effect making it his
          original obligation, rather than to become a surety for another;

          2) There was consideration for the promise; and

          3) Receipt of the consideration was the promisor's main purpose or leading object in making
          the promise; that is, the consideration given for the promise was primarily for the promisor's
          own use and benefit.17

          In the instant case, the bankruptcy court found that Fairchild was not primarily liable on the

debt—thus rendering the main purpose doctrine inapplicable. The district court concluded that this

finding was not clearly erroneous.

           Like the district court, we review the bankruptcy court's finding on this issue only for clear

error.18 "A finding of fact is clearly erroneous "when although there is evidence to support it, the

   15
     Fairchild made three payments after May 31 totaling $114,597.85. The dates and amounts of
those payments are as follows:

          Date Paid       Amount

          6/05/89         $10,080.37

          6/09/89         14,517.48

          8/01/89         90,000.00
   16
        See, TEX.BUS. & COM.CODE ANN. § 26.01(a), (b)(2) (Vernon 1987).
   17
     E.g., Haas Drilling Co. v. First National Bank, 456 S.W.2d 886, 890 (Tex.1970); Smith,
Seckman, Reid, Inc. v. Metro Nat'l Corp., 836 S.W.2d 817, 820-21 (Tex.App.—Houston [1st
Dist.] 1992).
   18
        See, e.g., In Re Fabricators, Inc., 926 F.2d 1458, 1464 (5th Cir.1991).
reviewing court on the entire evidence is left with the definite and firm conviction that a mistake has

been committed.' "19 And the clearly erroneous rule should be strictly applied when, as here, a district

court has affirmed factual findings of a bankruptcy court.20

        We too conclude that the bankruptcy court did not clearly err in finding that Fairchild was not

the primary obligor on the fuel contract with Butler, even though the evidence on this issue is

equivocal at best. For example, although Butler's president, Co meau, testified that Fairchild was

primarily responsible for the debt, several of Butler's internal documents indicate that payments were

to be made by Air Kentucky. George Williamson, the Chief Financial Officer of Fairchild, testified

that a letter stating that Butler is "looking for reimbursement from Air Kentucky" reflected his

understanding of the agreement between Fairchild and Butler; he also testified that there was never

any question in his mind that Air Kentucky was the account debtor. In contrast, the record discloses

that the fuel bills were sent directly to Fairchild for payment. Finally, we must note (as did the

bankruptcy court) that the direct consideration received for the oral guaranty was fuel delivered to

Air Kentucky for its use, not Fairchild's use—a fact that, under standard commercial practices,

militates against finding Fairchild as the primary obligor. When considered in toto, though, we find

that there was sufficient evidence to immunize the fact finding of the bankruptcy court from reversal

as clear error.

                            2. "Part Performance" Doctrine and Waiver.

        The district court concluded that Butler waived any appeal to the part performance doctrine

by failing properly to present this issue first to the bankruptcy court.21 In contending that the district

court erred in finding waiver, Butler asserts that it did raise this doctrine in a response to a motion


   19
     In Re Missionary Baptist Foundation, 818 F.2d 1135, 1142 (5th Cir.1987) (quoting United
States v. United States Gypsum Co., 333 U.S. 364, 395, 68 S. Ct. 525, 542, 92 L. Ed. 746 (1948)).

   20
     E.g., In Re Fabricators, 926 F.2d at 1464; In Re Missionary Baptist Foundation, 818 F.2d
at 1142.
   21
     See, e.g., In Re Gilchrist, 891 F.2d 559, 561 (5th Cir.1990) (noting that "[i]t is well
established that [reviewing courts] do not consider arguments or claims not presented to the
bankruptcy court").
for summary judgment. According to Butler, this doctrine was presented by implication through the

cases Butler cited to the bankruptcy court in connection with that motion. We find Butler's argument

too thin to bear the weight of its contention.

        Citing cases that may contain a useful argument is simply inadequate to preserve that

argument for appeal; "to be preserved, an argument must be pressed, and not merely intimated."22

In short, the argument must be raised to such a degree that the trial court may rule on it23—a standard

that clearly was not met in the instant case. The argument here was not even identified by name,

much less advocated.

        Butler's case-cite-as-argument rationale is even more dubious when viewed in the context

within which the case citations were made. Butler cited these cases in connection with its advocacy

of the theory that full performance by the parties took this oral guaranty out of the Statute of Frauds

and thus made it enforceable. That full performance removes an agreement from the aegis of the

Statute of Frauds is true.24 But this maxim is not relevant to the issue at hand. Rather, the

bankruptcy court had to determine whether the oral guaranty was enforceable at the time the

payments were made to determine whether those payments constituted reasonably equivalent value

under § 548. Butler's misdirected appeal to a doctrine applicable only after those payments were

made could hardly have provided the bankruptcy court with notice that Butler intended to invoke the

part performance doctrine—one that, as noted, applies when ascertaining enforceability of the

guaranty at the time those payments were made.25

   22
    Hays v. Sony Corp., 847 F.2d 412, 420 (7th Cir.1988), see also, In Re Espino, 806 F.2d
1001, 1002 (11th Cir.1986) (holding that a cursory presentation constitutes waiver).
   23
    Whittaker Corp. v. Execuair Corp., 953 F.2d 510, 515 (9th Cir.1992) (stating that such an
approach accords the trial court the opportunity to correct any errors).
   24
     E.g. Pou v. Dominion Oil Co., 265 S.W. 886, 888 (Tex.1924) (holding that full performance
takes a contract out of the Statute of Frauds); Howell v. Bowden, 368 S.W.2d 842, 846
(Tex.Civ.App.—Dallas 1963, writ ref'd n.r.e.) (same).
   25
     As its name implies, the part performance doctrine works to remove an oral contract from
the coverage of the Statute of Frauds when one side, but not the other, has substantially
performed the contract. Thus this doctrine applies when refusal to enforce the agreement would
operate as a virtual fraud because the party relying on the agreement suffered substantial
detriment without a remedy absent enforcement, and the other party would reap an unearned
                                                  III

                                           CONCLUSION

       By paying Butler for fuel to keep Air Kentucky flying, Fairchild was able to continue its

cordial relations with a major customer, avoid the return of three aircraft, and hold open the

possibility of receiving substantial benefits from the sale of Air Kentucky. We agree with the

bankruptcy and district courts that these benefits constituted reasonably equivalent value under § 548

for fuel payments made while Air Kentucky was flying.

       Once Air Kentucky ceased operations, however, Fairchild could have received value for its

fuel payments only if those payments reduced a legally enforceable debt. We conclude that Butler

failed to fit this oral guaranty within the main purpose doctrine, a recognized exception to the Statute

of Frauds, so as to make the guaranty enforceable. Butler failed to show that the bankruptcy court

clearly erred in finding that Fairchild was not the primary obligor on that guaranty. Consequently,

the main purpose doctrine was inapplicable. And Butler's failure to do more than cite cases that may

have addressed the part performance doctrine operated to waive any appeal based on that doctrine.

       We thus conclude, as did the bankruptcy and district courts, that payments made after Air

Kentucky ceased operations were not for reasonably equivalent value. Consequently, those

post-operat ion payments received by Butler must be paid over to Whyte as Fiscal Agent for the

benefit of Fairchild's unsecured creditors.

       For the foregoing reasons, the judgment of the bankruptcy court is

       AFFIRMED.




benefit or windfall if permitted to plead the statute. E.g., Carmack v. Beltway Development Co.,
701 S.W.2d 37, 40 (Tex.App.—Dallas 1985, no writ); Estate of Kaiser v. Gifford, 692 S.W.2d
525, 526-27 (Tex.App.—Houston [1st Dist.] 1985, writ ref'd n.r.e.) (collecting cases).